DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

 	This Office Action is responsive to the preliminary amendment field on 07/06/2021.  Claims 21-40, of which claims 21, 28 and 35 are independent, were pending in this application and have been considered below.

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 10/19/2021, 01/21/2022, 01/24/202202/07/2022 and 03/04/2022 have been considered and made of record by the examiner.

Claim Objections
	Claims 21-27 are objected to because of the following informalities: 
replace the phrase “a home environment” (line 13 of claim 21) with the phrase --the home environment--, because its antecedent base is found on line 2 of claim 21. 

Claims 22-27 are objected due to their dependency to the objected claims 21. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 21-40 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 21, 28 and 35, claims recite the limitation “the neural network” (line 12 of claim 21; line 14 of claim 28; line 13 of claim 35). There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace the limitation with phrase --a neural network --.

Claims 21, 28 and 35 also recite the limitation “neural network model is trained using a dataset associated with a home environment, by adding one or more layers to the trained neural network model (lines 12-14 of claim 21; lines 14-15 of claim 28; lines 13-15 of claim 35), which term “the trained neural network model” makes it vague and indefinite, because layer should be added to a trained neural network model. It is recommended to replace the limitation with phrase --neural network model is trained using a dataset associated with a home environment, by adding one or more layers to the neural network model--.

Regarding claims 22-27, 29-34 and 36-40, claims are rejected due to their dependency to the rejected claims 21, 28 and 38, correspondingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2018/0365957 to Wright et al. (see IDS) in view of U.S. Patent Application Publication No. US 2018/153477 to Nagale et al. (see IDS) and further in view of  U.S. Patent Application Publication No. US 2021/0307621 A1 to Svenson et al.
Regarding claim 21, Wright et al. disclose a computer-implemented method for identifying a condition associated with an individual in a home environment (abstract; figure 1 [system 16 perform functions for individual 26 in home environments 14 connecting with sensor systems 12, through network 18 with databases, services and sources]), comprising: 
capturing data detected by a plurality of sensors associated with a home environment ("In FIG. 1 a sensor system 12 is deployed at each of a number of monitored properties 14, and is communicable within the system 12 to provide data to a monitoring, analytics and notification system 16 that is accessible from or otherwise on or within a cloud 18 or cloud-based service (hereinafter the "cloud or cloud-based system 16")", ¶[0038]; “the sensor system 12 deployed at a particular monitored property 14, which can include data acquired by multiple sensor units 40 each having multiple sensors 48”, ¶[0063]); 
analyzing, by the processor ("central processing unit (CPU) 52", ¶[0044]), the captured data to identify one or more anomalies ("The received data is then saved in one or more historical logs at step 152, e.g., in the online database 22. The data is then analyzed to determine patterns at step 154 … Based on the analyzing, the analytics engine 64 generates a signature for the monitored property 14 at step 158. The signature can include normal activities for certain days of the week, periods within each day, and further layers of granularity as desired", ¶[0063]; "The signature that is generated for that monitored property 14 is then output at step 160 to enable normal, abnormal, and lack of activity to be monitored against the signature", ¶[0065]); 
determining, by the one or more processors ("central processing unit (CPU) 52", ¶[0044]), based upon the identified one or more anomalies, the condition associated with the individual in the home environment ("The signature that is generated for that monitored property 14 is then output at step 160 to enable normal, abnormal, and lack of activity to be monitored against the signature", ¶[0065]; 'The data that is currently being evaluated is compared to the signature for the property 14 at step 202 to detect any abnormal activities or events at step 204", ¶[0066]); and
generating, by the processor ("central processing unit (CPU) 52", ¶[0044]), a notification indicating the condition associated with the individual (“The data that is currently being evaluated is compared to the signature for the property 14 at step 202 to detect any abnormal activities or events at step 204. When this occurs, the analytics engine 64 can coordinate with the alerts engine 66 to determine a level for the alert or notification, e.g., to determine whether or not the caregiver or service or family member should be contacted immediately, whether or not emergency medical care is required, etc.", ¶[0066]); 
wherein the notification comprises a snapshot report indicating the condition associated with the individual ("The system can be configured to notify one or more people in the case of a notable event detected by the system ... through SMS, email, phone or other communication systems, performed automatically by the system" ¶[0037]; "The alert or notification is sent at step 208 using the determined format and channel appropriate for the condition, and the abnormal activity is logged at step 210 for establishing historical patterns, etc." [0066]) and an indication of one or more of: falls, bathing, sleeping, or activity level of the individual over a time period ("Typical behavior that can be identified ... Using an array of sensors around the home, a "fingerprint" or "signature", or other modeled output or indication of regular behavior can be determined, which is unique to the home and the resident (s) of that home." ¶[0033]; "This signature can be ... used ... to build a model of the home ... can include additional metrics … to address other abnormal time periods such as vacations or holidays." [0034]; "the system can instead report at the metadata level ... informing subscribers of "normal activity", "abnormal activity", "lack of activity", "unusual events", etc." ¶[0035]; "typical behavior may vary ... In the event that unusual activity is detected, the activity may be automatically assessed for risk. Some events may have a high likelihood of requiring critical attention (unusual noise, continuous water flow) or less critical attention (lack of motion or irregular consumption of utilities) that may not trigger urgent attention, but may still be flagged for follow up from either a family member or health care provider." ¶[0036]). Wright et al. disclose as stated above, except for expressly teaching the additional features, discussed below.

Nagale et al. disclose wherein analyzing the captured data comprises analyzing the captured data using a trained machine learning model to identify the one or more anomalies (“The speech analyzer 336 may analyze the non-content speech features including, for example, volume, pitch, rhythm, speed, strength, steadiness, range, tone, and accuracy of speech, to generate a dysarthria indicator.  The dysarthria indicator may have a numerical or categorical value, indicating a frequency or degree of patterns of continuous breathy voice, irregular breakdown of articulation, mono-pitch, distorted vowels, word flow without pauses, or hypernasality, among others”, ¶[0068]; “Computationally intensive algorithms, such as machine-learning algorithms, may be implemented in and executed by the external data processor”, ¶[0048]). It is desirable to timely detect early indicator and diagnosis of stroke. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention,  to use teaching of Nagale et al. to modify the system and method of Wright et al.  in order to provide the stroke risk indicator, as suggested by Nagale et al. (¶[0007]). Wright et al.  in view of Nagale et al. disclose as stated above, except for expressly teaching that the trained machine learning model is a trained neural network model, wherein the neural network model is trained using a dataset associated with a home environment, by adding one or more layers to the trained neural network model, wherein at least one layer of the one or more layers is associated with at least one selected from a group consisting of an activation function, a loss function, and an optimization function.

Svenson et al., in the same field of endeavor, disclose a trained neural network model, wherein the neural network model is trained using a dataset associated with a home environment, by adding one or more layers to the trained neural network model, wherein at least one layer of the one or more layers is associated with at least one selected from a group consisting of an activation function, a loss function, and an optimization function (“each activity state model is represented by a conventional multilayer perceptron neural network (MLP-NN). Supervised network training is performed according to a “one vs all” approach in which the training data is dynamically partitioned into sample fragments which are indicative of the particular activity state (as determined by the labelling process), and those which are not. The number of internal nodes is chosen according to the implementation in order to balance the competing factors of recognition accuracy, and model storage requirements and recognition evaluation speed. The use of sigmoid based activation functions has been shown to provide improved performance”, ¶[0462]; ¶¶[0463]-[0464]). It is desirable to identify an abnormality of an individual. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention,  to use teaching of Svenson et al. to modify the system and method of Wright et al.  in view of Nagale et al. in order to collects data against a specific individual, builds up their own biometric profile, and uses it as the benchmark for analysis and abnormality detection, as suggested by Svenson et al. ¶[0062]). 

Regarding claim 28, Wright et al. disclose a computer system for identifying a condition associated with an individual in a home environment, comprising: 
one or more sensors associated with the home environment “the sensor system 12 deployed at a particular monitored property 14, which can include data acquired by multiple sensor units 40 each having multiple sensors 48”, ¶[0063]); 
one or more processors configured to interface with the one or more sensors ("central processing unit (CPU) 52", ¶[0044]); and
one or more memories storing instructions that, when executed by the one or more processors (¶[0069]; claim 17), cause the computer system to: 
capture data detected by the one or more sensors ("In FIG. 1 a sensor system 12 is deployed at each of a number of monitored properties 14, and is communicable within the system 12 to provide data to a monitoring, analytics and notification system 16 that is accessible from or otherwise on or within a cloud 18 or cloud-based service (hereinafter the "cloud or cloud-based system 16")", ¶[0038]; “the sensor system 12 deployed at a particular monitored property 14, which can include data acquired by multiple sensor units 40 each having multiple sensors 48”, ¶[0063]); 
analyze the captured data to identify one or more anomalies ("The received data is then saved in one or more historical logs at step 152, e.g., in the online database 22. The data is then analyzed to determine patterns at step 154 … Based on the analyzing, the analytics engine 64 generates a signature for the monitored property 14 at step 158. The signature can include normal activities for certain days of the week, periods within each day, and further layers of granularity as desired", ¶[0063]; "The signature that is generated for that monitored property 14 is then output at step 160 to enable normal, abnormal, and lack of activity to be monitored against the signature", ¶[0065]). 
determine, based upon the identified one or more anomalies, a condition associated with an individual in the home environment ("The signature that is generated for that monitored property 14 is then output at step 160 to enable normal, abnormal, and lack of activity to be monitored against the signature", ¶[0065]; 'The data that is currently being evaluated is compared to the signature for the property 14 at step 202 to detect any abnormal activities or events at step 204", ¶[0066]); and 
generate a notification indicating the condition associated with the individual ('The data that is currently being evaluated is compared to the signature for the property 14 at step 202 to detect any abnormal activities or events at step 204. When this occurs, the analytics engine 64 can coordinate with the alerts engine 66 to determine a level for the alert or notification, e.g., to determine whether or not the caregiver or service or family member should be contacted immediately, whether or not emergency medical care is required, etc.", ¶[0066]); wherein the notification comprises a snapshot report and the snapshot report indicating the condition associated with the individual ("The system can be configured to notify one or more people in the case of a notable event detected by the system ... through SMS, email, phone or other communication systems, performed automatically by the system" ¶[0037]; "The alert or notification is sent at step 208 using the determined format and channel appropriate for the condition, and the abnormal activity is logged at step 210 for establishing historical patterns, etc." [0066]); and an indication of one or more of: falls, bathing, sleeping, or activity level of the individual over a time period ("Typical behavior that can be identified ... Using an array of sensors around the home, a "fingerprint" or "signature", or other modeled output or indication of regular behavior can be determined, which is unique to the home and the resident (s) of that home." ¶[0033]; "This signature can be ... used ... to build a model of the home ... can include additional metrics … to address other abnormal time periods such as vacations or holidays." [0034]; "the system can instead report at the metadata level ... informing subscribers of "normal activity", "abnormal activity", "lack of activity", "unusual events", etc." ¶[0035]; "typical behavior may vary ... In the event that unusual activity is detected, the activity may be automatically assessed for risk. Some events may have a high likelihood of requiring critical attention (unusual noise, continuous water flow) or less critical attention (lack of motion or irregular consumption of utilities) that may not trigger urgent attention, but may still be flagged for follow up from either a family member or health care provider." ¶[0036]).Wright et al. disclose as stated above, except for expressly teaching the additional features, discussed below.

Nagale et al. disclose wherein analyzing the captured data comprises analyzing the captured data using a trained machine learning model to identify the one or more anomalies (“The speech analyzer 336 may analyze the non-content speech features including, for example, volume, pitch, rhythm, speed, strength, steadiness, range, tone, and accuracy of speech, to generate a dysarthria indicator.  The dysarthria indicator may have a numerical or categorical value, indicating a frequency or degree of patterns of continuous breathy voice, irregular breakdown of articulation, mono-pitch, distorted vowels, word flow without pauses, or hypernasality, among others”, ¶[0068]; “Computationally intensive algorithms, such as machine-learning algorithms, may be implemented in and executed by the external data processor”, ¶[0048]). It is desirable to timely detect early indicator and diagnosis of stroke. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention,  to use teaching of Nagale et al. to modify the system and method of Wright et al.  in order to provide the stroke risk indicator, as suggested by Nagale et al.  (¶[0007]). Wright et al.  in view of Nagale et al. disclose as stated above, except for expressly teaching that the trained machine learning model is a trained neural network model, wherein the neural network model is trained using a dataset associated with a home environment, by adding one or more layers to the trained neural network model, wherein at least one layer of the one or more layers is associated with at least one selected from a group consisting of an activation function, a loss function, and an optimization function.

Regarding claim 35, Wright et al. disclose a non-transitory computer-readable storage medium having stored thereon a set of non-transitory instructions, executable by a processor (¶[0069]; claim 17), for identifying a condition associated with an individual in a home environment (abstract; figure 1 [system 16 perform functions for individual 26 in home environments 14 connecting with sensor systems 12, through network 18 with databases, services and sources]), the instructions comprising instructions for: 
obtaining data captured by a plurality of sensors associated with the home environment ("In FIG. 1 a sensor system 12 is deployed at each of a number of monitored properties 14, and is communicable within the system 12 to provide data to a monitoring, analytics and notification system 16 that is accessible from or otherwise on or within a cloud 18 or cloud-based service (hereinafter the "cloud or cloud-based system 16")", ¶[0038]; “the sensor system 12 deployed at a particular monitored property 14, which can include data acquired by multiple sensor units 40 each having multiple sensors 48”, ¶[0063]); 
analyzing the captured data to identify one or more anomalies ("The received data is then saved in one or more historical logs at step 152, e.g., in the online database 22. The data is then analyzed to determine patterns at step 154 … Based on the analyzing, the analytics engine 64 generates a signature for the monitored property 14 at step 158. The signature can include normal activities for certain days of the week, periods within each day, and further layers of granularity as desired", ¶[0063]; "The signature that is generated for that monitored property 14 is then output at step 160 to enable normal, abnormal, and lack of activity to be monitored against the signature", ¶[0065]); 
determining, based upon the identified one or more anomalies, the condition associated with the individual in the home environment ("The signature that is generated for that monitored property 14 is then output at step 160 to enable normal, abnormal, and lack of activity to be monitored against the signature", ¶[0065]; 'The data that is currently being evaluated is compared to the signature for the property 14 at step 202 to detect any abnormal activities or events at step 204", ¶[0066]); and 
generating a notification indicating the condition associated with the individual ('The data that is currently being evaluated is compared to the signature for the property 14 at step 202 to detect any abnormal activities or events at step 204. When this occurs, the analytics engine 64 can coordinate with the alerts engine 66 to determine a level for the alert or notification, e.g., to determine whether or not the caregiver or service or family member should be contacted immediately, whether or not emergency medical care is required, etc.", ¶[0066]); wherein the notification comprises a snapshot report and the snapshot report includes an indication of the condition associated with the individual ("The system can be configured to notify one or more people in the case of a notable event detected by the system ... through SMS, email, phone or other communication systems, performed automatically by the system" ¶[0037]; "The alert or notification is sent at step 208 using the determined format and channel appropriate for the condition, and the abnormal activity is logged at step 210 for establishing historical patterns, etc." [0066]). and an indication of one or more of: falls, bathing, sleeping, or activity level of the individual over a time period ("Typical behavior that can be identified ... Using an array of sensors around the home, a "fingerprint" or "signature", or other modeled output or indication of regular behavior can be determined, which is unique to the home and the resident (s) of that home." ¶[0033]; "This signature can be ... used ... to build a model of the home ... can include additional metrics … to address other abnormal time periods such as vacations or holidays." [0034]; "the system can instead report at the metadata level ... informing subscribers of "normal activity", "abnormal activity", "lack of activity", "unusual events", etc." ¶[0035]; "typical behavior may vary ... In the event that unusual activity is detected, the activity may be automatically assessed for risk. Some events may have a high likelihood of requiring critical attention (unusual noise, continuous water flow) or less critical attention (lack of motion or irregular consumption of utilities) that may not trigger urgent attention, but may still be flagged for follow up from either a family member or health care provider." ¶[0036]).Wright et al. disclose as stated above, except for expressly teaching the additional features, discussed below.

Nagale et al. disclose wherein analyzing the captured data comprises analyzing the captured data using a trained machine learning model to identify the one or more anomalies (“The speech analyzer 336 may analyze the non-content speech features including, for example, volume, pitch, rhythm, speed, strength, steadiness, range, tone, and accuracy of speech, to generate a dysarthria indicator.  The dysarthria indicator may have a numerical or categorical value, indicating a frequency or degree of patterns of continuous breathy voice, irregular breakdown of articulation, mono-pitch, distorted vowels, word flow without pauses, or hypernasality, among others”, ¶[0068]; “Computationally intensive algorithms, such as machine-learning algorithms, may be implemented in and executed by the external data processor”, ¶[0048]). It is desirable to timely detect early indicator and diagnosis of stroke. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention,  to use teaching of Nagale et al. to modify the system and method of Wright et al.  in order to provide the stroke risk indicator, as suggested by Nagale et al.  (¶[0007]). Wright et al.  in view of Nagale et al. disclose as stated above, except for expressly teaching that the trained machine learning model is a trained neural network model, wherein the neural network model is trained using a dataset associated with a home environment, by adding one or more layers to the trained neural network model, wherein at least one layer of the one or more layers is associated with at least one selected from a group consisting of an activation function, a loss function, and an optimization function.

Svenson et al., in the same field of endeavor, disclose a trained neural network model, wherein the neural network model is trained using a dataset associated with a home environment, by adding one or more layers to the trained neural network model, wherein at least one layer of the one or more layers is associated with at least one selected from a group consisting of an activation function, a loss function, and an optimization function (“each activity state model is represented by a conventional multilayer perceptron neural network (MLP-NN). Supervised network training is performed according to a “one vs all” approach in which the training data is dynamically partitioned into sample fragments which are indicative of the particular activity state (as determined by the labelling process), and those which are not. The number of internal nodes is chosen according to the implementation in order to balance the competing factors of recognition accuracy, and model storage requirements and recognition evaluation speed. The use of sigmoid based activation functions has been shown to provide improved performance”, ¶[0462]; ¶¶[0463]-[0464]). It is desirable to identify an abnormality of an individual. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention,  to use teaching of Svenson et al. to modify the system and method of Wright et al.  in view of Nagale et al. in order to collects data against a specific individual, builds up their own biometric profile, and uses it as the benchmark for analysis and abnormality detection, as suggested by Svenson et al. ¶[0062]). 

Regarding claims 22, 29 and 36, Wright et al. disclose as stated above. Wright et al. also disclose wherein the plurality of sensors associated with the home environment include one or more   sensors configured to capture data indicative of electricity use by devices associated with the home environment (Figs. 4 and 5; "Aspects that may be monitored include, but are not limited to: temperature, water consumption, electricity or gas or other utility consumption, appliance or device usage, lighting, ambient noise, motion, ingress/egress to/from a building, air quality, etc." ¶[0031]).

Regarding claims 23, 30 and 37, Wright et al. disclose as stated above. Wright et al. also disclose wherein the data indicative of electricity use includes an indication of at least one selected from a group consisting of: which device is using electricity; a time at which electricity is used by a particular device; a date at which electricity is used by a particular device; a duration of electricity use by a particular device; and a power source for the electricity use (Figs. 4 and 5; "Aspects that may be monitored include, but are not limited to: temperature, water consumption, electricity or gas or other utility consumption, appliance or device usage, lighting, ambient noise, motion, ingress/egress to/from a building, air quality, etc." ¶[0031]).

Regarding claims 24, 31 and 38, Wright et al. disclose as stated above. Wright et al. also disclose wherein the analyzing, by the one or more processors, the captured data to identify one or more anomalies comprises: analyzing, by the one or more processors, over a period of time, the data detected by the plurality of sensors to identify one or more patterns in the data; and comparing, by the one or more processors, the data detected by the plurality of sensors to the identified patterns in the data in order to identify instances in which the detected data is inconsistent with the identified patterns. ("The received data is then saved in one or more historical logs at step 152, e.g., in the online database 22. The data is then analyzed to determine patterns at step 154 … Based on the analyzing, the analytics engine 64 generates a signature for the monitored property 14 at step 158. The signature can include normal activities for certain days of the week, periods within each day, and further layers of granularity as desired", ¶[0063]; "The signature that is generated for that monitored property 14 is then output at step 160 to enable normal, abnormal, and lack of activity to be monitored against the signature", ¶[0065]) {analysis of a data is inherently done over a period of time, i.e., it is not instant but take some time and have a time duration to be performed}.

Regarding claims 25, 32 and 39, Wright et al. disclose as stated above. Wright et al. also disclose wherein the determining, by the one or more processors, based upon the one or more identified anomalies, a condition associated with an individual in the home environment comprises: determining, by the one or more processors, that the one or more anomalies indicate one or more atypical behaviors of the individual in the home environment; and identifying, by the one or more processors, a condition associated with the one or more atypical behaviors of the individual. ("The signature that is generated for that monitored property 14 is then output at step 160 to enable normal, abnormal, and lack of activity to be monitored against the signature", ¶[0065]; 'The data that is currently being evaluated is compared to the signature for the property 14 at step 202 to detect any abnormal activities or events at step 204. When this occurs, the analytics engine 64 can coordinate with the alerts engine 66 to determine a level for the alert or notification, e.g., to determine whether or not the caregiver or service or family member should be contacted immediately, whether or not emergency medical care is required, etc.", ¶[0066]).

Regarding claims 26, 33 and 40, Wright et al. disclose as stated above. Wright et al. also wherein the condition associated with the individual is a medical condition ('The data that is currently being evaluated is compared to the signature for the property 14 at step 202 to detect any abnormal activities or events at step 204. When this occurs, the analytics engine 64 can coordinate with the alerts engine 66 to determine a level for the alert or notification, e.g., to determine whether or not the caregiver or service or family member should be contacted immediately, whether or not emergency medical care is required, etc.", ¶[0066]).

Regarding claims 27 and 34, Wright et al. disclose as stated above. Wright et al. also disclose wherein the condition associated with the individual is an emergency medical condition, the method further comprising: requesting, by the one or more processor ("central processing unit (CPU) 52", ¶[0044]), based upon the emergency medical condition, an emergency service to be provided to the individual ('The data that is currently being evaluated is compared to the signature for the property 14 at step 202 to detect any abnormal activities or events at step 204. When this occurs, the analytics engine 64 can coordinate with the alerts engine 66 to determine a level for the alert or notification, e.g., to determine whether or not the caregiver or service or family member should be contacted immediately, whether or not emergency medical care is required, etc.", ¶[0066]).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Occasionally, the examiner becomes aware of two copending applications that were filed by the same inventive entity, or by different inventive entities having a common inventor, and/or by a common assignee, or that claim an invention resulting from activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 103(c)(2) and (3), that would raise an issue of double patenting if one of the applications became a patent. Where this issue can be addressed without violating the confidential status of applications (35 U.S.C. 122), the courts have sanctioned the practice of making applicant aware of potential double patenting problems if one of the applications became a patent by permitting the examiner to make a "provisional"  rejection on the ground of double patenting. In re Mott, 539 F.2d 1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966). Accordingly, the merits of such a provisional rejection can be addressed by both the applicant and the examiner without waiting for the first patent to issue. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over US Patent  No. US 11,094,180 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1, 8 and 15 of US Patent  No. US 11,094,180 B1 contain(s) every element of claim(s) 21, 28 and 35 of the instant application, respectively, except for disclosing “wherein the notification comprises a snapshot report indicating the condition associated with the individual and an indication of one or more of: falls, bathing, sleeping, or activity level of the individual over a time period.” (emphasis added). However, US Patent  No. US 11,094,180 B1 disclose “wherein the notification comprises a snapshot report generated periodically and the snapshot report includes an indication of the condition associated with the individual and a change from a prior snapshot report.” (emphasis added). One of the ordinary skill understand the change from a prior snapshot report my includes but not limited to indication of falls, bathing, sleeping, or activity level of the individual over a time period as claimed, as disclosed by Wright et al.  ("Typical behavior that can be identified ... Using an array of sensors around the home, a "fingerprint" or "signature", or other modeled output or indication of regular behavior can be determined, which is unique to the home and the resident (s) of that home." ¶[0033]; "This signature can be ... used ... to build a model of the home ... can include additional metrics … to address other abnormal time periods such as vacations or holidays." [0034]; "the system can instead report at the metadata level ... informing subscribers of "normal activity", "abnormal activity", "lack of activity", "unusual events", etc." ¶[0035]; "typical behavior may vary ... In the event that unusual activity is detected, the activity may be automatically assessed for risk. Some events may have a high likelihood of requiring critical attention (unusual noise, continuous water flow) or less critical attention (lack of motion or irregular consumption of utilities) that may not trigger urgent attention, but may still be flagged for follow up from either a family member or health care provider." ¶[0036]). The motivation for such inclusion would be to convey the reason that caused the condition associated with the individual. Dependent claims have been presented below:

Current Application
US 11,094,180 B1
22. (Previously Presented) The computer-implemented method of claim 21, wherein the plurality of sensors associated with the home environment include one or more   sensors configured to capture data indicative of electricity use by devices associated with the home environment.  
2. The computer-implemented method of claim 1, wherein the plurality of sensors associated with the home environment include one or more sensors configured to capture data indicative of electricity use by devices associated with the home environment.
23. (Previously Presented) The computer-implemented method of claim 22, wherein the data indicative of electricity use includes an indication of at least one selected from a group consisting of: which device is using electricity; a time at which electricity is used by a particular device; a date at which electricity is used by a particular device; a duration of electricity use by a particular device; and a power source for the electricity use.
3. The computer-implemented method of claim 2, wherein the data indicative of electricity use includes an indication of one or more of: (i) which device is using electricity; (ii) a time at which electricity is used by a particular device; (iii) a date at which electricity is used by a particular device; (iv) a duration of electricity use by a particular device; or (v) a power source for the electricity use.
24. (Currently amended) The computer-implemented method of claim 21, wherein the analyzing, by the one or more processors, the captured data to identify one or more anomalies comprises: analyzing, by the one or more processors, over a period of time, the data detected by the plurality of sensors to identify one or more patterns in the data; and comparing, by the one or more processors, the data detected by the plurality of sensors to the identified patterns in the data in order to identify instances in which the detected data is inconsistent with the identified patterns.
4. The computer-implemented method of claim 1, wherein analyzing the captured data to identify one or more abnormalities or anomalies comprises: analyzing, by the processor, over a period of time, the data detected by the plurality of sensors to identify one or more patterns in the data; and comparing, by the processor, the data detected by the plurality of sensors to the identified patterns in the data in order to identify instances in which the detected data is inconsistent with the identified patterns.
25. (Currently amended) The computer-implemented method of claim 21, wherein the determining, by the one or more processors, based upon the one or more identified anomalies, a condition associated with an individual in the home environment comprises: determining, by the one or more processors, that the one or more anomalies indicate one or more atypical behaviors of the individual in the home environment; and identifying, by the one or more processors, a condition associated with the one or more atypical behaviors of the individual.
5. The computer-implemented method of claim 1, wherein determining, based upon the one or more identified abnormalities or anomalies, a condition associated with an individual in the home environment comprises: determining, by the processor, that the one or more abnormalities or anomalies indicate one or more atypical behaviors of the individual in the home environment; and identifying, by the processor, a condition associated with the one or more atypical behaviors of the individual.
26. (Previously Presented) The computer-implemented method of claim 21, wherein the condition associated with the individual is a medical condition.  
6. The computer-implemented method of claim 1, wherein the condition associated with the individual is a medical condition.
27. (Previously Presented) The computer-implemented method of claim 21, wherein the condition associated with the individual is an emergency medical condition, the method further comprising: requesting, by the one or more processors, based upon the emergency medical condition, an emergency service to be provided to the individual.
7. The computer-implemented method of claim 1, wherein the condition associated with the individual is an emergency medical condition, the method further comprising: requesting, by the processor, based upon the emergency medical condition, an emergency service to be provided to the individual.
29. (Previously Presented) The computer system of claim 28, wherein the one or more sensors associated with the home environment include one or more sensors configured to capture data indicative of electricity use by devices associated with the home environment.
9. The computer system of claim 8, wherein the one or more sensors associated with the home environment include one or more sensors configured to capture data indicative of electricity use by devices associated with the home environment.
30. (Previously Presented) The computer system of claim 29, wherein the data indicative of electricity use includes an indication of at least one selected from a group consisting of: which device is using electricity; a time at which electricity is used by a particular device; a date at which electricity is used by a particular device; a duration of electricity use by a particular device; and a power source for the electricity use.
10. The computer system of claim 9, wherein the data indicative of electricity use includes an indication of one or more of: (i) which device is using electricity; (ii) a time at which electricity is used by a particular device; (iii) a date at which electricity is used by a particular device; (iv) a duration of electricity use by a particular device; or (v) a power source for the electricity use.
31. (Currently amended) The computer system of claim 28, wherein the computer system analyzes the captured data to identify one or more anomalies by: analyzing, over a period of time, the data detected by the plurality of sensors to identify one or more patterns in the data; and comparing the data detected by the plurality of sensors to the identified patterns in the data in order to identify instances in which the detected data is inconsistent with the identified patterns.
11. The computer system of claim 8, wherein the computer system analyzes the captured data to identify one or more abnormalities or anomalies by: analyzing, over a period of time, the data detected by the plurality of sensors to identify one or more patterns in the data; and comparing the data detected by the plurality of sensors to the identified patterns in the data in order to identify instances in which the detected data is inconsistent with the identified patterns.
32. (Currently amended) The computer system of claim 28, wherein the computer system determines, based upon the one or more identified anomalies, a condition associated with an individual in the home environment by: determining that the one or more anomalies indicate one or more atypical behaviors of the individual in the home environment; and identifying a condition associated with the one or more atypical behaviors of the individual.  
12. The computer system of claim 8, wherein the computer system determines, based upon the one or more identified abnormalities or anomalies, a condition associated with an individual in the home environment by: determining that the one or more abnormalities or anomalies indicate one or more atypical behaviors of the individual in the home environment; and identifying a condition associated with the one or more atypical behaviors of the individual.
33. (Previously Presented) The computer system of claim 28, wherein the condition associated with the individual is a medical condition. 
13. The computer system of claim 8, wherein the condition associated with the individual is a medical condition.
34. (Previously Presented) The computer system of claim 28, wherein the condition associated with the individual is an emergency medical condition, wherein the instructions that, when executed by the one or more processors, further cause the computer system to: request, based upon the emergency medical condition, an emergency service to be provided to the individual.
14. The computer system of claim 8, wherein the condition associated with the individual is an emergency medical condition, wherein the instructions that, when executed by the one or more processors, further cause the computer system to: request, based upon the emergency medical condition, an emergency service to be provided to the individual.
36. (Previously Presented) The non-transitory computer-readable storage medium of claim 35, wherein the plurality of sensors associated with the home environment include one or more sensors configured to capture data indicative of electricity use by devices associated with the home environment.
16. The non-transitory computer-readable storage medium of claim 15, wherein the plurality of sensors associated with the home environment include one or more sensors configured to capture data indicative of electricity use by devices associated with the home environment.
37. (Previously Presented) The non-transitory computer-readable storage medium of claim 36, wherein the data indicative of electricity use includes an indication of at least one selected from a group consisting of:  which device is using electricity; a time at which electricity is used by a particular device; a date at which electricity is used by a particular device; a  duration of electricity use by a particular device; and a power source for the electricity use.
17. The non-transitory computer-readable storage medium of claim 16, wherein the data indicative of electricity use includes an indication of one or more of: (i) which device is using electricity; (ii) a time at which electricity is used by a particular device; (iii) a date at which electricity is used by a particular device; (iv) a duration of electricity use by a particular device; or (v) a power source for the electricity use.
38. (Previously Presented) The non-transitory computer-readable storage medium of claim 35, wherein the set of instructions further comprise instructions for: analyzing, over a period of time, the data detected by the plurality of sensors to identify one or more patterns in the data; and comparing the data detected by the plurality of sensors to the identified patterns in the data in order to identify instances in which the detected data is inconsistent with the identified patterns.
18. The non-transitory computer-readable storage medium of claim 15, wherein analyzing the captured data to identify one or more abnormalities or anomalies comprises: analyzing, over a period of time, the data detected by the plurality of sensors to identify one or more patterns in the data; and comparing the data detected by the plurality of sensors to the identified patterns in the data in order to identify instances in which the detected data is inconsistent with the identified patterns.
39. (Currently amended) The non-transitory computer-readable storage medium of claim 35, wherein the set of instructions further comprise instructions for: determining that the one or more anomalies indicate one or more atypical behaviors of the individual in the home environment; and identifying the condition associated with the one or more atypical behaviors of the individual.
19. The method of claim 1, wherein determining, based upon the one or more identified abnormalities or anomalies, a condition associated with an individual in the home environment comprises: determining that the one or more abnormalities or anomalies indicate one or more atypical behaviors of the individual in the home environment; and identifying a condition associated with the one or more atypical behaviors of the individual.
40. (Previously Presented) The non-transitory computer-readable storage medium of claim 35, wherein the condition associated with the individual is a medical condition.
20. The method of claim 1, wherein the condition associated with the individual is a medical condition.


Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631